Citation Nr: 0803512	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative joint disease, osteoarthritis, 
and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for fibromyalgia.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for degenerative joint disease lumbar spine with an 
evaluation of 20 percent effective May 22, 2003, and service 
connection for hearing loss with an evaluation of 0 percent 
effective May 22, 2003.  It is also on appeal from a May 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
which denied service connection for fibromyalgia and clinical 
depression.  

In July 2005 the RO broadened the scope of the veteran's 
service-connected lumbar spine disability to include 
osteoarthritis and degenerative disc disease, and then 
increased the rating for the lumbar spine disability from 20 
to 40 percent effective May 22, 2003.  

In a rating decision dated in December 2005 the RO granted 
service connection for major depression with an evaluation of 
70 percent effective September 30, 2004.  The issues thus 
remaining on appeal are entitlement to an initial disability 
rating for degenerative joint disease of the lumbar spine in 
excess of 40 percent; entitlement to an initial compensable 
rating for hearing loss, and entitlement to service 
connection for fibromyalgia.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran did not complain of or receive treatment for 
widespread pain affecting both the axial skeleton and the 
extremities in both sides of the body (both upper and lower) 
during active military service; was not diagnosed with 
fibromyalgia during active military service; and the record 
contains no competent probative evidence that links a current 
fibromyalgia disorder to active military service.  

2.  The veteran's low back disability (degenerative joint 
disease, osteoarthritis, and degenerative disc disease) is 
manifested by forward flexion of the thoracolumbar spine to 
less than 30 degrees, but there is no report of ankylosis, or 
of incapacitating episodes of at least six weeks duration 
within the past 12 months.  

3.  The veteran's low back disability is manifested by 
neurological manifestations in the left lower extremity which 
approximate no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  A fibromyalgia disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for an initial disability rating in excess 
of 40 percent for orthopædic manifestations of a low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, 4.123, 4.124a, Diagnostic Codes 5285-5286, 5289 (as in 
effect prior to September 26, 2003) and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2007)

3.  The criteria for a separate rating of 10 percent for 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the sciatic nerve) to the left lower 
extremity have been met beginning May 22, 2003.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, 4.123, 4.124a, Diagnostic Code 8620 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Fibromyalgia

The veteran seeks service connection for fibromyalgia, 
including as secondary to his service-connected lumbar spine 
disability.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records (SMRs) dated in 1977 show treatment 
for acute low back pain during service; however, there is no 
record of any complaints or treatment for widespread pain in 
both the left and right sides of the body, above and below 
the waist, affecting both the axial skeleton and the 
extremities, during service.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  In fact, the record contains no 
evidence of any treatment for these symptoms whatsoever.  Id.  
While the evidence does include a February 2004 letter from a 
private treating physician that refers to a diagnosis of 
fibromyalgia, the Board notes the twenty four year lapse from 
the time of the veteran's separation from service until this 
evidence.  This significant lapse of time is highly probative 
evidence against the veteran's claim of a nexus between a 
current fibromyalgia disorder and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim).  

In addition, the record contains no competent probative 
evidence that links a current fibromyalgia disorder to 
service or to any service-connected disability.  In that 
regard, it is noted that the veteran asserts that his 
recently diagnosed fibromyalgia may be related to his 
service-connected lumbar spine disability.  A layperson, 
however, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  In the absence of competent 
probative evidence that attributes the veteran's fibromyalgia 
to active military service or a service-connected disability.  
Accordingly, service connection for fibromyalgia must be 
denied.  38 C.F.R. §§ 3.303, 3.310.

With regard to the court's ruling in McClendon, the record 
contains no probative evidence of a fibromyalgia disorder 
during active military service; no diagnosis of or treatment 
for fibromyalgia during service or for more than 20 years 
thereafter; and no probative evidence which suggests that the 
veteran's current fibromyalgia was incurred during active 
military service.  McClendon v. Nicholson, 20 Vet. App. 79.  
The Board thus finds that a VA examination is not necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
C.F.R. §§ 3.102.

II.  Increased Rating for Degenerative Joint 
Disease/Osteoarthritis/
Degenerative Disc Disease, Lumbar Spine

In a rating decision dated in January 2004 the veteran was 
granted service connection for degenerative joint disease of 
the lumbar spine under the degenerative arthritis provisions 
of Diagnostic Code 5242, with an evaluation of 20 percent 
effective May 22, 2003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  The veteran appealed this initial rating.  In 
July 2005 the veteran's service-connected lumbar spine 
disability was restyled as "degenerative joint disease, 
osteoarthritis, and degenerative disc disease," and the 
rating was increased from 20 to 40 percent under the 
limitation of motion provisions of Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior 
to September 26, 2003).  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2007).  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

From September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopædic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method resulted in the higher rating.  38 CFR 
4.71a, Diagnostic Code 5293 (in effect from September 23, 
2002, through September 25, 2003).  A 10 percent rating was 
warranted under Diagnostic Code 5293 for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  Id.  A 20 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and a 40 percent rating 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  The highest rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.

For purposes of evaluation under the provisions of Diagnostic 
Code 5293 in effect from September 23, 2002, through 
September 25, 2003, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopædic and 
neurologic manifestations" means orthopædic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. 38 CFR 
4.71a, Diagnostic Code 5293, Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopædic 
disabilities using evaluation criteria for the most 
appropriate orthopædic diagnostic code or codes.  38 CFR 
4.71a, Diagnostic Code 5293, Note (2).  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, rate each segment on the basis 
of chronic orthopædic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a, Note (3).

Effective September 26, 2003, the rating criteria for 
intervertebral disc syndrome remained the same but a notation 
was added indicating that the disorder could be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
from September 26, 2003).  For purposes of ratings under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 CFR 4.71a, Diagnostic Code 
5243, Note (2).  If intervertebral disc syndrome is present 
in more than one spinal segment, each segment is to be rated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment, provided that the effects in each spinal segment are 
clearly distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 60 percent evaluation was warranted for 
residuals of a fractured vertebra if there was abnormal 
mobility requiring a neck brace (jury mast) but no spinal 
cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(as in effect prior to September 26, 2003).  A 60 percent 
evaluation was also given for complete bony fixation 
(ankylosis) of the spine at a favorable angle and a 100 
percent evaluation was given for ankylosis of the spine at an 
unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (as in effect prior to September 26, 2003).  A 100 
percent evaluation for residuals of fracture of a vertebra 
was warranted if there was spinal cord involvement and the 
injured individual was bedridden or required long leg braces.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior 
to September 26, 2003).  

The rating schedule also included a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine, and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289) (as in effect prior to September 26, 
2003).  

In addition to the foregoing provisions, a 10 percent rating 
was warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating was warranted for moderate 
limitation of motion, and a 40 percent rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides for a 40 percent evaluation for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
September 26, 2003).  For VA compensation purposes, fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran complains of progressively worsening low back 
pain with numerous episodes of severe spasm and pain 
radiating into his lower extremities.  He says that these 
episodes are so severe that he is often bedridden.  

In September 2003 the veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination he 
reported that his low back pain was exacerbated by standing 
or walking on hard surfaces for prolonged periods of time.  
He reported that he did not use a cane, crutches, walker, or 
any other assistance device; but instead relying on rest and 
over-the-counter pain medication and muscle relaxants.  
Physical examination found forward flexion limited to 50 
degrees and backward extension of 30 degrees.  Right and left 
lateral bending was 25 degrees, and rotation was 30 degrees 
bilaterally.  Fatigability on repeated performance of range 
of motion was noted.  Range of motion was limited by pain; 
but there was no tenderness, swelling, or other abnormalities 
noted on palpation of the spine.  The examiner also found no 
sensory deficits in the lower extremities.  Deep tendon 
reflexes were 1+ to lower extremities at the patellae and 
ankles, and sensation and proprioception was intact to lower 
extremities bilaterally.  

X-rays taken pursuant to the September 2003 compensation and 
pension (C&P) spine examination confirm a diagnosis of "mild 
degenerative disc disease and osteoarthritic changes lumbar 
spine;" as well as a "pars defect suspected at L5 on the 
left."  

Magnetic resonance imaging testing done in March 2004 found 
"desiccation of all intervertebral disks with mild loss of 
vertical height at L3-4 and L4-5; minimal midline disk 
protrusion extending to the left of midline at L2-3 with no 
nerve root entrapment; broad-based disc bulging at L4-5 with 
no demonstration of nerve root entrapment; and mild to 
moderate degenerative facet arthropathy at all levels; but no 
central canal stenosis, neural exit foraminal narrowing, or 
lateral recess stenosis was detected.  

The record contains no evidence of any prescribed bed rest, 
so evaluation under the old or new intervertebral disc 
syndrome codes is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) and Diagnostic Code 5243 
(effective from September 26, 2003).  

With regard to chronic orthopædic manifestations, review of 
the rating schedule shows that the veteran has been accorded 
the highest possible rating of 40 percent under the 
limitation of motion provisions of Diagnostic Code 5292.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to 
September 26, 2003).  The record contains no evidence of a 
fractured vertebra or of any kind of ankylosis (and indeed 
the veteran is not service-connected for said), so evaluation 
under Diagnostic Codes 5285, 5286, and 5289) is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5286, 
5289 (as in effect prior to September 26, 2003).  A rating in 
excess of 40 percent is also not warranted under the current 
General Rating Formula for Diseases and Injuries of the Spine 
since, again, there is no evidence of any ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).  

In a May 2004 letter a private treating physician noted the 
veteran's "history of low back pain with multiple 
myalgias," and added that the recent magnetic resonance 
imaging study showed fairly significant spondylytic changes 
with disc degeneration.  This evidence lacks sufficient 
specificity for rating purposes.

Report of a private medical examination done in August 2004 
informs of "pain over the back," and "moderate to severe 
spasm with myofasciatis over the lower thoracolumbar segments 
from T8 into the lumbar segments at L2."  According to the 
physician, "this pain involving the veteran's lumbosacral 
back has been progressively worsening with numerous episodes 
of severe spasms and pain with radiating pain into the lower 
extremities, which has recurrently debilitated the patient to 
the point that he would have to seek bed status to ease the 
pain patterns."  Range of motion testing found 20 degrees of 
flexion, 0 degrees of extension; right lateral flexion of 5 
degrees, and left lateral flexion of 10 degrees.  Straight 
leg raising was positive at 25 degrees on the left and 30 
degrees on the right.  Reflexes were 1/4 in the left knee and 
ankle, and 2/4 in the right knee and ankle.  There was also 
weakness in the left quadricep and hamstring muscles, but 
muscle strength testing to resistance was within normal 
limits.  Magnetic resonance imaging testing showed a midline 
disc protrusion at L2-L3 to the left, and a broad-based disc 
bulge at L4-L5 with disc protrusion.  Diagnosis was "severe, 
chronic, and permanent inter-vertebral disc syndrome."  
According to the physician, the veteran's "current clinical 
condition is quite classic for discogenic injury with 
radiculopathy into the left lower extremity with associated 
severe spasm, recurring episodes of intractable pain 
requiring bedfast status and marked mobility loss of the 
lumbar spine and marked positional limitations involving the 
lumbar spine."

Despite a confirmed diagnosis of intervertebral disc 
syndrome, the evidence does not support a rating in excess of 
40 percent under Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) or Diagnostic 
Code 5243 (effective beginning September 26, 2003) since 
there is no evidence of incapacitating episodes of at least 
six weeks duration in a twelve month period.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  There is also no evidence of a 
fractured vertebra or of any kind of ankylosis, so evaluation 
under Diagnostic Codes 5285, 5286, and 5289 (as in effect 
prior to September 26, 2003) or Diagnostic Codes 5235 to 5242 
(effective from September 26, 2003) is likewise not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5286, 
5289 (as in effect prior to September 26, 2003) and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2007).  

With respect to chronic neurologic manifestations, the VA 
examination report of September 2003 noted no deficits in the 
lower extremities; and no nerve root entrapment, central 
canal stenosis, neural exit foraminal narrowing, or lateral 
recess stenosis.  Sensation and proprioception was intact to 
lower extremities bilaterally.  Deep tendon reflexes were 1+.  
Upon examination in August 2004, there were medical findings 
of positive straight leg raising.  Although weakness in the 
left quadricep and hamstring muscles was reported, there was 
no report of any muscle atrophy, sensory loss, etc., that 
would warrant an evaluation in excess of 10 percent or more 
than a mild degree of incomplete paralysis of the sciatic 
nerve.  Accordingly, the Board finds the veteran's current 
radicular symptoms to the left lower extremity are compatible 
with a finding of incomplete paralysis of the sciatic nerve 
that is mild in degree.  See 38 C.F.R. § 4.124a.  A rating of 
10 percent under Diagnostic Code 8620 for the neurologic 
manifestations of the veteran's low back disability is thus 
warranted.  See 38 C.F.R. §§ 4.123, 4.124a.  There is, 
however, no evidence of any neurological manifestations to 
the right lower extremity, such as muscle atrophy, loss of 
muscle strength, sensory loss, etc., that would warrant a 
compensable rating.  Accordingly, the Board finds that a 
rating of 10 percent for the left lower extremity, but no 
more, is warranted beginning May 22, 2003; the date of the 
veteran's claim.  In that regard, the Board notes that it is 
not clear that the September 2003 examiner conducted a 
comprehensive neurological review and therefore the veteran 
may have had left lower extremity muscle weakness at that 
time and as such all reasonable doubt has been resolved in 
the veteran's favor.  See 38 C.F.R. § 4.123; see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In February 2005 the veteran was accorded another C&P spine 
examination.  He reported to the examination without the use 
of a cane, crutches, or walker, but said that he occasionally 
used a back belt to help brace his lower back.  During the 
examination he complained of constant low back pain across 
his posterior pelvic area, with some radiation to his right 
and left buttocks area; right side more than left.  He 
reported that his pain increased with standing or walking for 
any prolonged period of time.  He reported that if he sat for 
more than 15 minutes or stood for more than 5 minutes he 
developed a sensation as if he would "almost pass out," but 
denied a history of unsteadiness or falling.  He also denied 
any fever, chills, bowel, bladder, or other complaints, and 
said that he had not been hospitalized or ordered bed rest by 
a physician in the past year.  He did, however, state that he 
had missed about two weeks from work in the prior year 
because of his back.  

Physical examination found no redness, swelling, or 
tenderness on palpation.  Range of motion testing showed 
forward flexion of 20 degrees, stopping with noticeable 
spasms of the muscles of the lower back and very uneven 
movements of the spine when forward flexion was attempted.  
Backward extension was to 10 degrees, again, stopping with 
pain and muscle spasms to the lower back.  Left and right 
lateral flexion was less than 5 degrees, and rotation was 10 
degrees bilaterally.  Repeated range of motion maneuvers 
increased muscle spasms to the lower back.  Neurological 
examination found deep tendon reflexes were 2+ at the 
patellar and ankles.  Sensation was "well maintained," and 
bilateral tripod signs were negative.  According to the 
examiner, there is marked functional loss, with range of 
motion being limited more by pain and muscle spasm than by 
fatigability, lack of endurance, or weakness.

The evidence continues to belie a rating in excess of 40 
percent under Diagnostic Code 5293 (in effect from September 
23, 2002 through September 25, 2003) or Diagnostic Code 5243 
(effective beginning September 26, 2003) since there is no 
evidence of incapacitating episodes of at least six weeks 
duration in a twelve month period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  With regard to orthopædic 
manifestations, there is no evidence of a fractured vertebra 
or of any kind of ankylosis, so evaluation under Diagnostic 
Codes 5285, 5286, and 5289 (as in effect prior to September 
26, 2003) or Diagnostic Codes 5235 to 5242 (effective from 
September 26, 2003) is likewise not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5286, 5289 (as in effect prior 
to September 26, 2003) and 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2007).  

The evidence also belies a rating in excess of 10 percent for 
neurologic manifestations.  According to the examiner, deep 
tendon reflexes at the patellae and ankles were normal, and 
sensation was well maintained.  Bilateral tripod signs were 
also negative.  Accordingly, the Board finds the veteran's 
neurologic manifestations to be compatible with a finding of 
incomplete paralysis of the sciatic nerve that is no more 
than mild in degree based on the earlier findings of weakness 
in the left lower extremity muscles.

In February 2006 the veteran reported that he had had four 
episodes of back pain in a two month span, each lasting for a 
minimum of three days.  He added that one of these episodes 
was so severe that he was bedridden for ten days, and had to 
use crutches an additional seven days. 

Although the veteran is competent to report as to his 
symptoms (see Barr v. Nicholson, 21 Vet. App. 303 (2007), 
there is no evidence that the veteran was prescribed bed rest 
by a physician.  Evaluation under the intervertebral disc 
syndrome provisions of Diagnostic Codes 5293 (in effect from 
September 23, 2002 through September 25, 2003) or 5243 
(effective beginning September 26, 2003) is thus not 
warranted.  A rating in excess of 40 percent for orthopædic 
manifestations is also not warranted under the old or new 
criteria since there is no competent probative evidence of 
fracture or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 

5285-5286, 5289 (as in effect prior to September 26, 2003) 
and 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).  
In addition, recent neurologic finding of normal reflexes and 
sensation is demonstrative of neurological involvement 
equivalent to incomplete paralysis of the sciatic nerve that 
is mild in degree.  A rating of 10 percent, but no more, for 
neurologic manifestations to the left lower extremity is 
warranted, beginning May 22, 2003.  See 38 C.F.R. § 4.123, 
4.124a, Diagnostic Code 8620.  The Board has considered the 
doctrine of reasonable doubt, but for the reasons just 
expounded, finds it to be inapplicable, as the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 C.F.R. § 3.102.  

With regard to the assignment of an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), review of the record shows 
that the issue of unemployability is currently under 
consideration by VA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

Here, the veteran is, in part, challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the June 2003 notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

With respect to the claim for service connection for 
fibromyalgia, the RO provided notice to the veteran in March 
2005 which complied with the requirements of the VCAA.  
Notice in compliance with Dingess was not provided.  In this 
case, although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Regarding the duty to assist, SMRs and post-service treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded C&P spine examinations in 
September 2003 and February 2005, the reports of which are of 
record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A rating in excess of 40 percent for the orthopaedic 
manifestations of a low back disability (degenerative joint 
disease, osteoarthritis, and degenerative disc disease of the 
lumbar spine) is denied.

A separate rating of 10 percent for the neurological 
manifestations of a low back disability (degenerative joint 
disease, osteoarthritis, and degenerative disc disease of the 
lumbar spine) in the left lower extremity is granted 
beginning May 22, 2003, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

In addition to the foregoing, the veteran seeks a compensable 
rating for his service-connected hearing loss disability.  In 
his substantive appeal he averred that his hearing "is much 
worse than suggested."  He specifically stated that he has 
no speech recognition at all in his left ear, and "very 
little sound recognition, even with loud noises."  While the 
record does include the reports of private audiology 
examinations done in September 2003 and March 2004, there is 
no indication that a controlled speech discrimination test 
(Maryland CNC) was administered.  The results of the 
September 2003 and March 2004 tests are thus inadequate for 
VA rating purposes. See 38 C.F.R. § 4.85.  The matter must 
therefore be remanded for compliance with 38 C.F.R. § 
4.85(a).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1. Schedule the veteran for an examination 
to determine the severity of his present 
bilateral hearing loss disability.  The 
claims file should be made available to and 
reviewed by the examiner.  All indicated 
tests must be performed.  The examiner is 
specifically requested to perform speech 
recognition testing using the Maryland CNC 
Test.  All findings, including auditory 
thresholds for the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, and speech 
recognition scores, must be reported.

2.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


